                                                                                                         1   MARTIN L. WELSH, ESQ.
                                                                                                             Nevada State Bar No. 8720
                                                                                                         2   LAW OFFICE OF HAYES & WELSH
                                                                                                             199 N. Arroyo Grande Blvd., Suite 200
                                                                                                         3
                                                                                                             Henderson, Nevada 89074
                                                                                                         4   Phone: 702-832-5592
                                                                                                             Fax #: 702-434-3739
                                                                                                         5   mwelsh@lvlaw.com; k.bratton@hayesandwelsh.onmicrosoft.com
                                                                                                         6   Attorneys for Defendant
                                                                                                             BASS & ASSOCIATES, P.C.
                                                                                                         7

                                                                                                         8                                UNITED STATES DISTRICT COURT
                                                                                                                                               DISTRICT OF NEVADA
                                                                                                         9

                                                                                                        10
                                                                                                             MICHAEL GREGORY,                                   Case No.: 2:19-cv-02101-KJD-BNW
                                                                                                        11
                                                                                                                          Plaintiff,
                                                             199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                                        12
                                A PROFESSIONAL CORPORATION


                                                                   (702) 434-3444 FAX (702) 434-3739




                                                                                                             v.
                                                                     HENDERSON, NEVADA 89074
                HAYES & WELSH




                                                                                                        13                                                      ORDER TO DISMISS PLAINTIFF’S
LAW OFFICE OF




                                                                                                             BASS & ASSOCIATES, P.C..                           COMPLAINT, WITH PREJUDICE
                                                                                                        14

                                                                                                        15               Defendant.

                                                                                                        16

                                                                                                        17                   STIPULATION AND (PROPOSED) ORDER TO DISMISS
                                                                                                        18                        PLAINTIFF’S COMPLAINT, WITH PREJUDICE
                                                                                                        19          Plaintiff MICHAEL GREGORY (“Plaintiff”), by and through his counsel of record,
                                                                                                        20   Haines & Krieger, LLC, and the Defendant BASS & ASSOCIATES, P.C., (“Defendant”), by
                                                                                                        21   and through its counsel of record, the Law Office of Hayes & Welsh (collectively the
                                                                                                        22   “Parties”), hereby stipulate and agree and request that the Court dismiss Plaintiff's Complaint,
                                                                                                        23   in its entirety, with prejudice, pursuant to Fed. R. Civil Proced. 41(a)(2) with each party to bear
                                                                                                        24   ///
                                                                                                        25   ///
                                                                                                        26   ///
                                                                                                        27   ///
                                                                                                        28   ///
                                                                                                         1   responsibility for payment of their own costs and attorney’s fees;

                                                                                                         2
                                                                                                                    STIPULATED AND AGREED this 6th day of March, 2020
                                                                                                         3

                                                                                                         4    LAW OFFICE OF HAYES & WELSH                          HAINES & KRIEGER, LLC

                                                                                                         5        /s/ Martin L. Welsh               .                  /s/ George Haines                    .
                                                                                                              MARTIN L. WELSH, ESQ.                                GEORGE HAINES, ESQ.
                                                                                                         6    Nevada State Bar No. 8720                            Nevada State Bar No.9411
                                                                                                              199 N. Arroyo Grande Blvd., Suite 200                SHAWN W. MILLER
                                                                                                         7
                                                                                                              Henderson, Nevada 89074                              Nevada State Bar No. 7825
                                                                                                         8    (702) 434-3444                                       8985 S. Eastern Avenue, Suite 350
                                                                                                              Attorneys for Defendant                              Las Vegas, Nevada 89123
                                                                                                         9    BASS & ASSOCIATES, P.C.                              Attorneys for Plaintiff
                                                                                                                                                                   MICHAEL GREGORY
                                                                                                        10

                                                                                                        11
                                                             199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                                        12                                                   ORDER
                                A PROFESSIONAL CORPORATION


                                                                   (702) 434-3444 FAX (702) 434-3739
                                                                     HENDERSON, NEVADA 89074
                HAYES & WELSH




                                                                                                        13          IT IS HEREBY ORDERED as follows:
LAW OFFICE OF




                                                                                                        14          1.         Pursuant to Rule 41(a)(2), Plaintiff Michael Gregory’s Complaint is dismissed

                                                                                                        15   with prejudice.

                                                                                                        16          2.         The Clerk of the Court is directed to enter final judgment in this matter.

                                                                                                        17          3.         Each party to this action shall bear its own costs, disbursements, attorney's fees

                                                                                                        18   and expenses.

                                                                                                        19                     10thday of ________,
                                                                                                                    DATED this ___         March 2020
                                                                                                        20

                                                                                                        21

                                                                                                        22                                            KENT J. DAWSON
                                                                                                                                                      U.S. DISTRICT COURT JUDGE
                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28

                                                                                                                                                         Page 2 of 2
